                  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP

                  2 Diane M. Doolittle (CA Bar No. 142046)              Andrew H. Schapiro (admitted pro hac vice)
                    dianedoolittle@quinnemanuel.com                     andrewschapiro@quinnemanuel.com
                  3 555 Twin Dolphin Drive, 5th Floor                   191 N. Wacker Drive, Suite 2700
                  4 Redwood Shores, CA 94065                            Chicago, IL 60606
                    Telephone: (650) 801-5000                           Telephone: (312) 705-7400
                  5 Facsimile: (650) 801-5100                           Facsimile: (312) 705-7401

                 6 Stephen A. Broome (CA Bar No. 314605)                Josef Ansorge (admitted pro hac vice)
                   stephenbroome@quinnemanuel.com                       josefansorge@quinnemanuel.com
                 7 Viola Trebicka (CA Bar No. 269526)                   1300 I. Street, N.W., Suite 900
                                                                        Washington, D.C. 20005
                 8 violatrebicka@quinnemanuel.com                       Telephone: 202-538-8000
                   865 S. Figueroa Street, 10th Floor                   Facsimile: 202-538-8100
                 9 Los Angeles, CA 90017
                   Telephone: (213) 443-3000
                10 Facsimile: (213) 443-3100

                11
                   Jonathan Tse (CA Bar No. 305468)                     Jomaire A. Crawford (admitted pro hac vice)
                12 jonathantse@quinnemanuel.com                         jomairecrawford@quinnemanuel.com
                   50 California Street, 22nd Floor                     51 Madison Avenue, 22nd Floor
                13 San Francisco, CA 94111                              New York, NY 10010
                                                                        Telephone: (212) 849-7000
                   Telephone: (415) 875-6600                            Facsimile: (212) 849-7100
                14 Facsimile: (415) 875-6700

                15
                         Attorneys for Defendant Google LLC
                16
                                                      UNITED STATES DISTRICT COURT
                17
                                       NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
                18
                                                                         Case No. 5:20-cv-03664-LHK-SVK
                19        CHASOM BROWN, WILLIAM BYATT,
                          JEREMY DAVIS, CHRISTOPHER                      DECLARATION OF VIOLA TREBICKA
                20        CASTILLO, and MONIQUE TRUJILLO,                IN SUPPORT OF PLAINTIFFS’ MOTION
                          individually and on behalf of all similarly    TO SEAL PURSUANT TO CIVIL LOCAL
                21                                                       RULE 79-5
                          situated,
                22              Plaintiffs,                              Referral: Hon. Susan van Keulen, USMJ
                23                     v.
                24        GOOGLE LLC,
                25              Defendant.
                26
                27

                28

                                                                        -1-               Case No. 5:20-cv-03664-LHK-SVK
01980-00174/12807430.2                                                                DECLARATION OF VIOLA TREBICKA
                  1            I, Viola Trebicka, declare as follows:

                  2            1.      I am a member of the bar of the State of California and a partner with Quinn Emanuel

                  3 Urquhart & Sullivan, LLP, attorneys for Defendant Google LLC (“Google”) in this action. I make this

                  4 declaration of my own personal, firsthand knowledge, and if called and sworn as a witness, I could

                  5 and would testify competently thereto.

                  6            2.      I am making this declaration pursuant to Civil Local Rule 79-5(e) as an attorney for the

                  7 “Designating Party,” as that term is used in that rule.

                  8            3.      On June 23, Plaintiffs filed an administrative motion to file under seal portions of the

                  9 Motion to Compel Regarding Dispute P3 (“Motion to Compel”), the Proposed Order, the Declaration

                10 of John A. Yanchunis, Exhibit 4 thereto, and Exhibits 1-3, 5-8 thereto in their entirety. On the

                11 following day, I received a redacted service copy of these documents.

                12             4.      I have reviewed the documents that Plaintiffs seek to file under seal pursuant to Civil

                13 Local Rule 79-5, unredacted copies of which have been filed at Docket Entry 198. Based on my

                14 review, there is good cause to seal the following information.

                15                           Document                                       Basis for Sealing
                16       Motion to Compel (Dkt. 198):                       The redacted portions contain Google’s
                                                                            confidential technical information regarding the
                17       Redacted Portions in Trebicka Exhibit A at         operation of Google’s products and systems,
                18                                                          including the various types of Google’s internal
                         Page 1, lines 16                                   identifiers/cookies and their proprietary functions,
                19       Page 2, lines 17                                   the various types of logs maintained by Google,
                                                                            and information contained in those logs, that
                20       Page 3, lines 4, 7, 9-10, 19-24, 28                Google maintains as confidential in the ordinary
                                                                            course of its business and is not generally known
                21       Page 4, lines 1-3                                  to the public or Google’s competitors. Such
                22                                                          highly confidential information reveals Google’s
                         Page 6, lines 6-11, 28                             internal strategy, system design, and system
                23       Page 7, lines 1-2                                  capacity regarding various important products,
                                                                            and falls within the protected scope of the
                24       Page 8, lines 1, 28                                Protective Order entered in this action. See Dkt.
                                                                            81 at 2-3. Public disclosure of such highly
                25       Page 9, lines 1                                    confidential information could affect Google’s
                26                                                          competitive standing as competitors may alter
                                                                            their log data/ identifier system designs and
                27                                                          practices relating to competing products. It may
                                                                            also place Google at an increased risk of cyber
                28                                                          security threats, as third parties may seek to use

                                                                          -2-                 Case No. 5:20-cv-03664-LHK-SVK
01980-00174/12807430.2                                                                    DECLARATION OF VIOLA TREBICKA
                  1                                                     the information to compromise Google’s log data
                                                                        preservation and/or internal identifier system.
                  2                                                     Google respectfully requests that the Court order
                                                                        the redacted portions in the attached version of
                  3
                                                                        the Motion to Compel to be filed under seal.
                  4      Declaration of John A. Yanchunis In Support Of The redacted portions contain Google’s
                         Plaintiffs’ Motion To Compel (Dkt. 198):       confidential technical information regarding the
                  5                                                     operation of Google’s products and systems,
                         Redacted Portions in Trebicka Exhibit B at     including the various types of Google’s internal
                  6                                                     identifiers/cookies and their proprietary functions,
                         Page 1, lines 8-10, 13-14                      that Google maintains as confidential in the
                  7
                         Page 2, lines 12-13                            ordinary course of its business and is not
                  8                                                     generally known to the public or Google’s
                                                                        competitors. Such highly confidential information
                  9                                                     reveals Google’s internal strategy and system
                                                                        design regarding various important products, and
                10                                                      falls within the protected scope of the Protective
                11                                                      Order entered in this action. See Dkt. 81 at 2-3.
                                                                        Public disclosure of such highly confidential
                12                                                      information could affect Google’s competitive
                                                                        standing as competitors may alter their identifier
                13                                                      system designs and practices relating to
                                                                        competing products. It may also place Google at
                14
                                                                        an increased risk of cyber security threats, as third
                15                                                      parties may seek to use the information to
                                                                        compromise Google’s internal identifier system.
                16                                                      Google respectfully requests that the Court order
                                                                        the redacted portions in the attached version of
                17                                                      the Declaration of John A. Yanchunis to be filed
                                                                        under seal.
                18
                         Exhibit 1 to the Declaration of John A. These are screenshots of a Google internal service
                19       Yanchunis (Dkt. 198):                          that allows for direct querying of individual cells
                                                                        in a Google internal storage infrastructure, that
                20       Trebicka Exhibit C, redacted in its entirety.  Google maintains as confidential in the ordinary
                                                                        course of its business and is not generally known
                21                                                      to the public or Google’s competitors. Such
                22                                                      highly confidential information reveals Google’s
                                                                        internal strategy and system design regarding its
                23                                                      data storage system, and falls within the protected
                                                                        scope of the Protective Order entered in this
                24                                                      action. See Dkt. 81 at 2-3. Public disclosure of
                                                                        such highly confidential information could affect
                25                                                      Google’s competitive standing as competitors
                26                                                      may alter their data storage system designs and
                                                                        practices relating to competing products. It may
                27                                                      also place Google at an increased risk of cyber
                                                                        security threats, as third parties may seek to use
                28                                                      the information to compromise Google’s data

                                                                         -3-                 Case No. 5:20-cv-03664-LHK-SVK
01980-00174/12807430.2                                                                   DECLARATION OF VIOLA TREBICKA
                  1                                                    storage system. Google respectfully requests that
                                                                       the Court order this document to be filed under
                  2                                                    seal.
                  3      Exhibit 2 to the Declaration of John A.       Exhibit 2 is comprised of Google internal
                         Yanchunis (Dkt. 198):                         identifiers where raw cookie values were
                  4                                                    decrypted into. This information is not generally
                         Redacted Portions in Trebicka Exhibit D at    known to the public and falls within the protected
                  5      right-most column of chart.                   scope of the Protective Order entered in this
                                                                       action. See Dkt. 81 at 2-3.
                  6      Exhibit 3 to the Declaration of John A.       The redacted portions contain Google’s
                  7      Yanchunis (Dkt. 198):                         confidential technical information regarding the
                                                                       operation of Google’s products and systems,
                  8      Redacted Portions in Trebicka Exhibit E at    including the various types of Google’s internal
                         Page 2 – 3.                                   identifiers/cookies and their proprietary functions,
                  9                                                    that Google maintains as confidential in the
                                                                       ordinary course of its business and is not
                10
                                                                       generally known to the public or Google’s
                11                                                     competitors. Such highly confidential information
                                                                       reveals Google’s internal strategy and system
                12                                                     design regarding various important products, and
                                                                       falls within the protected scope of the Protective
                13                                                     Order entered in this action. See Dkt. 81 at 2-3.
                                                                       Public disclosure of such highly confidential
                14
                                                                       information could affect Google’s competitive
                15                                                     standing as competitors may alter their identifier
                                                                       system designs and practices relating to
                16                                                     competing products. It may also place Google at
                                                                       an increased risk of cyber security threats, as third
                17                                                     parties may seek to use the information to
                                                                       compromise Google’s internal identifier system.
                18
                                                                       Google respectfully requests that the Court order
                19                                                     the redacted portions in the attached version of
                                                                       the this document to be filed under seal.
                20       Exhibit 4 to the Declaration of John A.       The redacted portions contain Google’s
                         Yanchunis (Dkt. 198):                         confidential technical information regarding the
                21                                                     operation of Google’s products and systems,
                22
                         Redacted Portions in Trebicka Exhibit F at    including the various types of Google’s internal
                         Page 6, line 1, 17, 22.                       identifiers/cookies and their proprietary functions,
                23                                                     that Google maintains as confidential in the
                                                                       ordinary course of its business and is not
                24                                                     generally known to the public or Google’s
                                                                       competitors. Such highly confidential information
                25                                                     reveals Google’s internal strategy and system
                26                                                     design regarding various important products, and
                                                                       falls within the protected scope of the Protective
                27                                                     Order entered in this action. See Dkt. 81 at 2-3.
                                                                       Public disclosure of such highly confidential
                28                                                     information could affect Google’s competitive

                                                                      -4-                 Case No. 5:20-cv-03664-LHK-SVK
01980-00174/12807430.2                                                                DECLARATION OF VIOLA TREBICKA
                  1                                                    standing as competitors may alter their identifier
                                                                       system designs and practices relating to
                  2                                                    competing products. It may also place Google at
                                                                       an increased risk of cyber security threats, as third
                  3
                                                                       parties may seek to use the information to
                  4                                                    compromise Google’s internal identifier system.
                                                                       Google respectfully requests that the Court order
                  5                                                    the redacted portions in the attached version of
                                                                       the this document to be filed under seal.
                  6      Exhibit 5 to the Declaration of John A. This deposition transcript contain Google’s
                  7      Yanchunis (Dkt. 198):                         confidential technical information regarding the
                                                                       operation of Google’s products and systems,
                  8      Trebicka Exhibit G, redacted in its entirety. including the various types of Google’s internal
                                                                       identifiers/cookies and their proprietary functions,
                  9                                                    the various types of logs maintained by Google,
                                                                       and information contained in those logs, that
                10                                                     Google maintains as confidential in the ordinary
                11                                                     course of its business and is not generally known
                                                                       to the public or Google’s competitors. Such
                12                                                     highly confidential information reveals Google’s
                                                                       internal strategy, system design, and system
                13                                                     capacity regarding various important products,
                                                                       and falls within the protected scope of the
                14
                                                                       Protective Order entered in this action. See Dkt.
                15                                                     81 at 2-3. Public disclosure of such highly
                                                                       confidential information could affect Google’s
                16                                                     competitive standing as competitors may alter
                                                                       their log data/ identifier system designs and
                17                                                     practices relating to competing products. It may
                                                                       also place Google at an increased risk of cyber
                18
                                                                       security threats, as third parties may seek to use
                19                                                     the information to compromise Google’s log data
                                                                       preservation and/or internal identifier system.
                20                                                     Google respectfully requests that the Court order
                                                                       this document to be filed under seal.
                21       Exhibit 6 to the Declaration of John A. This is a Google internal design document
                22       Yanchunis (Dkt. 198):                         concerning the conversion of different internal
                                                                       cookies. It contains Google’s confidential
                23       Trebicka Exhibit H, redacted in its entirety. technical information regarding the operation of
                                                                       Google’s products and systems, including the
                24                                                     various      types     of     Google’s      internal
                                                                       identifiers/cookies and their proprietary functions,
                25                                                     that Google maintains as confidential in the
                26                                                     ordinary course of its business and is not
                                                                       generally known to the public or Google’s
                27                                                     competitors. Such highly confidential information
                                                                       reveals Google’s internal strategy and system
                28                                                     design regarding various important products, and

                                                                         -5-                 Case No. 5:20-cv-03664-LHK-SVK
01980-00174/12807430.2                                                                   DECLARATION OF VIOLA TREBICKA
                  1                                                    falls within the protected scope of the Protective
                                                                       Order entered in this action. See Dkt. 81 at 2-3.
                  2                                                    Public disclosure of such highly confidential
                                                                       information could affect Google’s competitive
                  3
                                                                       standing as competitors may alter their identifier
                  4                                                    system designs and practices relating to
                                                                       competing products. It may also place Google at
                  5                                                    an increased risk of cyber security threats, as third
                                                                       parties may seek to use the information to
                  6                                                    compromise Google’s internal identifier system.
                  7                                                    Google respectfully requests that the Court order
                                                                       this document to be filed under seal.
                  8      Exhibit 7 to the Declaration of John A. The redacted portions contain Google’s
                         Yanchunis (Dkt. 198):                         confidential technical information regarding the
                  9                                                    operation of Google’s products and systems,
                         Redacted Portions in Trebicka Exhibit I at    including the various types of Google’s internal
                10       Pages 1, 2, 3.                                identifiers/cookies and their proprietary functions,
                11                                                     that Google maintains as confidential in the
                                                                       ordinary course of its business and is not
                12                                                     generally known to the public or Google’s
                                                                       competitors. Such highly confidential information
                13                                                     reveals Google’s internal strategy, system design,
                                                                       and system capacity regarding various important
                14
                                                                       products, and falls within the protected scope of
                15                                                     the Protective Order entered in this action. See
                                                                       Dkt. 81 at 2-3. Public disclosure of such highly
                16                                                     confidential information could affect Google’s
                                                                       competitive standing as competitors may alter
                17                                                     their log data/ identifier system designs and
                                                                       practices relating to competing products. It may
                18
                                                                       also place Google at an increased risk of cyber
                19                                                     security threats, as third parties may seek to use
                                                                       the information to compromise Google’s internal
                20                                                     identifier system. Google respectfully requests
                                                                       that the Court order the redacted portions in the
                21                                                     attached version of the this document to be filed
                                                                       under seal.
                22
                         Exhibit 8 to the Declaration of John A. This is a list of relevant Google internal logs and
                23       Yanchunis (Dkt. 198):                         retention periods for each log. It contains
                                                                       Google’s confidential technical information
                24       Trebicka Exhibit J, redacted in its entirety. regarding the operation of Google’s products and
                                                                       systems, including the various types of logs
                25                                                     maintained by Google and retention periods
                26                                                     applicable thereto, that Google maintains as
                                                                       confidential in the ordinary course of its business
                27                                                     and is not generally known to the public or
                                                                       Google’s competitors. Such highly confidential
                28                                                     information reveals Google’s internal strategy,

                                                                         -6-                 Case No. 5:20-cv-03664-LHK-SVK
01980-00174/12807430.2                                                                   DECLARATION OF VIOLA TREBICKA
                  1                                                             system design, and system capacity regarding
                                                                                various important products, and falls within the
                  2                                                             protected scope of the Protective Order entered in
                                                                                this action. See Dkt. 81 at 2-3. Public disclosure
                  3
                                                                                of such highly confidential information could
                  4                                                             affect Google’s competitive standing as
                                                                                competitors may alter their log data system
                  5                                                             designs and practices relating to competing
                                                                                products. It may also place Google at an
                  6                                                             increased risk of cyber security threats, as third
                  7                                                             parties may seek to use the information to
                                                                                compromise Google’s log data preservation and
                  8                                                             system. Google respectfully requests that the
                                                                                Court order this document to be filed under seal.
                  9       Proposed Order (Dkt. 198):                            The redacted portions contain Google’s
                                                                                confidential technical information regarding
                10        Redacted Portions in Trebicka Exhibit K at            highly sensitive features of Google’s operations
                          Page 1, lines 18-19.                                  and consumer data, including the various types of
                11
                                                                                Google’s internal identifiers/cookies. Google
                12                                                              respectfully requests that the Court order the
                                                                                redacted portions in the attached version of the
                13                                                              this document to be filed under seal.
                14
                                  5.      Google’s request is narrowly tailored in order to protect its confidential information.
                15
                         These redactions are limited in scope and volume. Because the proposed redactions are narrowly
                16
                         tailored and limited to portions containing Google’s highly-confidential or confidential information,
                17
                         Google requests that the portions of the aforementioned documents be redacted from any public
                18
                         version of those documents.
                19
                                  6.      Google does not seek to redact or file under seal any of the remaining portions of
                20
                         Plaintiffs’ Motion to Compel and accompanying declarations and exhibits not indicated in the table
                21
                         above.
                22
                                  I declare under penalty of perjury of the laws of the United States that the foregoing is true and
                23
                         correct. Executed in Los Angeles, California on June 28, 2021.
                24

                25

                26
                27

                28

                                                                              -7-                  Case No. 5:20-cv-03664-LHK-SVK
01980-00174/12807430.2                                                                         DECLARATION OF VIOLA TREBICKA
                  1 DATED: June 28, 2021   QUINN EMANUEL URQUHART &
                                           SULLIVAN, LLP
                  2

                  3

                  4                         By
                                                 Viola Trebicka
                  5
                                                 Attorney for Defendant
                  6

                  7

                  8

                  9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26
                27

                28

                                                  -8-                 Case No. 5:20-cv-03664-LHK-SVK
01980-00174/12807430.2                                            DECLARATION OF VIOLA TREBICKA
